UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 31, 2006*
                              Decided August 15, 2006

                                       Before

                       Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-1336

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Southern District of Illinois

      v.                                      No. 04 CR 30094

SALVADOR CASTRO-JUAREZ,                       David R. Herndon,
    Defendant-Appellant.                      Judge.


                                     ORDER

       Salvador Castro-Juarez was convicted of being back in the United States
without permission after his removal. See 8 U.S.C. § 1326(a). He was sentenced to
48 months’ imprisonment, 27 months above the advisory guidelines range, but in
the aftermath of United States v. Booker, 543 U.S. 220 (2005), we vacated that
sentence on the ground that the district court had not adequately justified it on the

      *
        This appeal is successive to no. 05-1195 and is being decided by the same
panel pursuant to Operating Procedure 6(b). After an examination of the briefs and
the record, we have concluded that oral argument is unnecessary. Thus, the appeal
is submitted on the briefs and the record. See Fed. R. App. P. 34(a)(2).
No. 06-1336                                                                    Page 2

record. See United States v. Castro-Juarez, 425 F.3d 430 (7th Cir. 2005). On
remand, the district court again sentenced Castro-Juarez to 48 months’
imprisonment, and he again appeals.

       Castro-Juarez first argues that under Federal Rule of Criminal Procedure
32(h) and Burns v. United States, 501 U.S. 129 (1991), he was entitled to advance
notice that the district court was contemplating a sentence above the advisory
range. Because he did not receive such notice, he contends, we should vacate his
sentence a second time. But after Castro-Juarez filed his brief, we held in United
States v. Walker, 447 F.3d 999, 1007 (7th Cir. 2006), that Rule 32(h) and Burns
have no application to an above-guidelines range sentence because defendants are
deemed to be on notice of the district court’s discretion to exceed the advisory
guidelines range where justified by the 18 U.S.C. § 3553(a) factors. Our Walker
decision controls this case.

       Castro-Juarez also contends that the district court failed to resolve a dispute
over the § 3553(a) factors before imposing sentence. The district court indicated
that Castro-Juarez’s marriage to a United States citizen factored into its sentencing
analysis because, the court reasoned, the marriage created an incentive for Castro-
Juarez to re-enter the country in the future. But the court refused to grant a
continuance so that defense counsel could collect and present evidence that other
defendants with citizen spouses had not received prison sentences above the
guidelines range. Castro-Juarez cites United States v. Dean, 414 F.3d 725, 730 (7th
Cir. 2005), for the proposition that a district court must resolve disputed sentencing
factors before imposing sentence. The district court did so. “Explicit factfinding is
required [if] contested facts are material to the judge's sentencing decision.” Id.
(emphasis in original). Here, the fact that Castro-Juarez has family in the United
States was material to the district court’s analysis. It explicitly found that Castro-
Juarez has such family ties, and clearly explained the impact of that fact on its
analysis. The district court did not leave any question unresolved, and was not
required to grant a continuance so that Castro-Juarez could prepare further
arguments.

                                                                         AFFIRMED.